SENTENCIA
Santiago Rodríguez Iglesias nos solicitó que revoquemos la decisión del Tribunal Superior que denegó su petición de excarcelación por encontrarse en una prisión preventiva por más de seis (6) meses, en violación de la Sec. 11 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1.
Mediante una resolución, le concedimos un término al Procurador General para que se expresara sobre el recurso. Examinado el escrito del Procurador General en cumplimiento de esta resolución, revocamos el dictamen recurrido sin ulteriores procedimientos.
HH
El peticionario Santiago Rodríguez Iglesias se encuen-tra detenido preventivamente desde el 22 de enero de 1994. El tribunal ordenó su detención al amparo del Art. 20 de-la Ley de Menores de Puerto Rico, 34 L.P.R.A. see. 2220, el cual permite la detención de menores antes de una vista adjudicativa.
*480Posteriormente, el 6 de junio de 1994, el Tribunal Superior, Sala de Asuntos de Menores, ordenó el traslado del caso a la Sala de lo Civil del Tribunal Superior para que fuera juzgado como adulto. En su orden se le fijó una fianza por cada uno de los delitos imputados. Debido a que el menor no prestó la fianza, fue ingresado en la Cárcel Regional de Bayamón el 14 de julio de 1994.
El 21 de septiembre de 1994, Rodríguez sometió un re-curso de habeas corpus ante el Tribunal Superior en el cual planteó que su detención preventiva violaba las disposicio-nes de la Sec. 11 del Art. II de la Constitución del Estado Libre Asociado, supra, que prohíbe el que una persona esté recluida preventivamente por más de seis (6) meses.(1) El Tribunal Superior denegó la solicitud del peticionario quien, a su vez, recurrió a este Foro.
II
La Sec. 11 del Art. II de la Carta de Derechos de nuestra Constitución dispone que “[l]a detención preventiva antes del juicio no excederá de seis meses”. Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 308. El término de seis (6) meses “es tan y tan perentorio que si llegan los seis meses y el acusado no ha sido sometido ajuicio, la corte tiene que ponerlo en la calle por un hábeas corpus, inmediatamente que hayan pasado los seis meses”. 3 Diario de Sesiones de la Convención Constituyente 1595 (1952), expresiones del Delegado, señor Alvarado. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, pág. 462.
El precepto constitucional sobre la detención preventiva constituye una limitación al poder de custodia del Estado. “[C]on él se tendió a garantizar al ciudadano contra posi-bles excesos de autoridad, evitando que la restricción efec-*481tiva de la libertad —cuando ha mediado causa probable para arresto— se convierta, de hecho, en castigo anticipado por un delito no juzgado”. Sánchez v. González, 78 D.P.R. 849, 854 (1955), opinión del Juez Asociado Señor Negrón Fernández, con la cual concurrieron el Juez Presidente Se-ñor Snyder y el Juez Asociado Señor Sifre.
La importancia de la limitación a la detención preven-tiva, consagrado en nuestra Constitución, fue explicada hace casi cuatro (4) décadas en la citada opinión del Juez Asociado Señor Negrón Fernández. A esos efectos, allí se señaló lo siguiente:
La Convención [Constituyente] obviamente estimó que un pe-ríodo mayor de detención en espera del juicio, en defecto de fianza, constituía un gravamen sobre el ciudadano que, presu-miéndose inocente hasta el momento de recaer convicción, era restringido por el Estado —en el ejercicio de su poder de custo-dia— en el disfrute de su libertad personal, con el solo propósito de hacerle comparecer a juicio en su día. Consideró preferible rendir la custodia de un acusado después de ese período, antes que hacer vulnerable la integridad de su derecho a la presun-ción de inocencia —que también consagraba en la propia Cons-titución— si dejaba ilimitado el ejercicio de ese poder de custo-dia por la mera utilidad de que el Estado le tuviera disponible para llevarle al tribunal. (Escolio omitido y énfasis suplido.) Sánchez v. González, supra, págs. 856-857, opinión del Juez Asociado Señor Negrón Fernández.
HH HH HH
En el caso de autos el menor estuvo detenido preventi-vamente desde el 22 de enero de 1994. Inicialmente fue detenido en el Hogar Juvenil de Humacao y, posterior-mente, cuando el Tribunal Superior, Sala de Asuntos de Menores, renunció su jurisdicción sobre el peticionario, él fue encarcelado en la Cárcel Regional de Bayamón. Durante ese período de tiempo el Estado no pudo iniciar el procesamiento criminal del imputado. Tampoco ha podido explicar ante nos las razones por las cuales no se ha podido iniciar el juicio correspondiente.
*482Consideradas las circunstancias peculiares bajo las cua-les se ha mantenido al menor en detención preventiva por un período de diez (10) meses y el hecho de que el Tribunal Superior, Sala de Asuntos de Menores, renunció la jurisdic-ción sobre el menor y que ahora se le está juzgando como adulto, procede su inmediata excarcelación.
Por los fundamentos antes esbozados, se expide el auto, se revoca la resolución recurrida y se ordena la excarcela-ción inmediata del peticionario Santiago Rodríguez Iglesias. Además, se devuelve el caso al foro de instancia para que, a la mayor brevedad posible, continúe con los procedimientos correspondientes.
Así lo pronunció y manda el Tribunal, y certifica el señor Secretario General. El Juez Asociado Señor Hernández Denton emitió una opinión concurrente, a la cual se unió el Juez Asociado Señor Rebollo López. La Juez Asociada Se-ñora Naveira de Rodón emitió una opinión disidente, a la cual se unió el Juez Presidente Señor Andréu García.
(.Fdo.) Francisco R. Agrait Liado

 El peticionario alega que el tiempo que estuvo recluido como menor debe tomarse en cuenta al hacer el cómputo de los seis (6) meses.